DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.          Claims 1-12 are pending in this application.

Priority
3.           Applicant’s claim for domestic priority under 35 U.S.C.119 (e) is acknowledged based on the provisional application 62/822,495 filed on 03/22/2019.

Drawings
4.        The drawing has been filed on 03/18/2020 are acceptable for examination purpose.

Information Disclosure Statement
5.        The information disclosure statement filed on 09/15/2020, 06/03/2021 and 07/19/2021 is in compliance with the provision of the 37 CFR 1.97 and therefore has been considered.

Claim Rejections - 35 USC § 102
6.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.        Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Booth et al. [hereafter Booth], US Pub 2017/0103834 (cited in IDS).
             As to claim 1[independent], Booth teaches a method of regionally encoding a device comprising [fig. 1, elements 100, 200; 0024-0025  Booth teaches that the toner/cartridge 200 corresponding to the device of the printer 100]: 
             affixing a physical unclonable function ("PUF") to the device [fig. 1, elements 200, 202; abstract, 0005, 0031  Booth teaches that the PUF 202 attached to the toner/cartridge 200]; 
             mechanically keying a device region by placing a magnetic sensor on a reader at a different position depending on a region or geography in which the device is sold [fig. 1, elements 203 & fig. 4, elements 410, 412; abstract, 0031-0034, 0037  Booth teaches that the sensors 410, 412 are placed in a different regions of the reader 203]; and 
            enrolling the device during manufacturing by scanning the magnetic enrollment data of the PUF at the appropriate position to correspond to the specific device's region [fig. 11; 0041, 0046, 0053, 0060-0061  Booth teaches that the non-volatile memory 201 stores multiple magnetic field data (see para., 0061), and enroll or enter the toner/cartridge 200 as legal/genuine device, by storing the acquired multiple magnetic field data and match it against data stored in it].              As to claim 2 [dependent from claim 1], Booth teaches wherein the device is fig. 1, elements 100, 200; 0024-0025  Booth teaches that the toner/cartridge 200 corresponding to the device of the printer 100].             As to claim 3 [dependent from claim 1], Booth teaches wherein the magnetic sensor is on a printer [fig. 1, elements 203 & fig. 4, elements 410, 412; abstract, 0031-0034, 0037  Booth teaches that the sensors 410, 412 are placed in a different regions of the printer 100].             As to claim 4 [dependent from claim 1], Booth teaches wherein the scanned enrollment data is stored in a secure non-volatile memory on the device [fig. 11; 0041, 0046, 0051-0053, 0061  Booth teaches that the non-volatile memory 201 enroll or enter the toner/cartridge 200 as legal device, by storing the acquired data and match it against data stored in it].             As to claim 5 [dependent from claim 1], Booth teaches wherein the scanned enrollment data is stored in the cloud [0051  Booth teaches that the acquired data for enrollment purpose stored in the server].             As to claim 6 [independent], Booth teaches a method of regionally encoding a device comprising: 
            manufacturing a magnetic physical unclonable function ("PUF") disk in a way that alters a magnetic structure of the disk to magnetically encode an intended region into a measured sensor data [fig. 11; 0041, 0046, 0053, 0060-0061  Booth teaches that the PUF 202 attached to the toner/cartridge 200, and a non-volatile memory 201, also attached to the toner/cartridge 200, stores multiple magnetic field data (see para., 0061), and enroll or enter the toner/cartridge 200 as legal/genuine device, by storing the acquired multiple magnetic field data and match it against data stored in it]; 
            enrolling the device during manufacturing by scanning the PUF at the appropriate position to correspond to the specific device's region [fig. 11; 0041, 0046, 0053, 0060-0061  Booth teaches that the non-volatile memory 201 stores multiple magnetic field data (see para., 0061), and enroll or enter the toner/cartridge 200 as legal/genuine device, by storing the acquired multiple magnetic field data and match it against data stored in it]; 
            storing the scanned enrollment data in a secure non-volatile memory on the device for retrieval during authentication [fig. 11; 0041, 0046, 0053, 0060-0061  Booth teaches that the non-volatile memory 201 stores multiple magnetic field data (see para., 0061), and enroll or enter the toner/cartridge 200 as legal/genuine device, by storing the acquired multiple magnetic field data and match it against data stored in it]; and 
             affixing the PUF disk to the device [fig. 1, elements 200, 202; abstract, 0005, 0031  Booth teaches that the PUF 202 attached to the toner/cartridge 200]. 
Allowable Subject Matter
8.          Claims 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.         The following is an examiner’s statement of reasons for allowance: 
             The dependent claims 7-12 are allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “wherein the magnetic structure is altered by a binary representation that is used to encode the region based on the presence and absence of magnetic field voids, or areas where the magnetic field is unchanged; wherein at least 36 bits of regionalization data is encoded onto the PUF disk;  wherein any number of bit string lengths may be encoded onto the PUF disk; wherein the addition of a number of magnetic field voids, or areas where the magnetic field is unchanged, without a binary representation magnetically encodes the disk; wherein the linear or angular distance between added structural magnetic field voids or other structural elements is used to magnetically encode the disk; wherein the length of an added magnetic field void or other structural element (in linear or radial distance) is used to magnetically encode the disk”, in combination with all other limitations as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday/Thursday from 7:00AM to 5:30PM EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The Examiner’s personal fax number is (571)-270-4917.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674